43(



OFFICE   OF THE ATl.ORNEYGENERAL   OF TEXAS
                   AUSTIN
OOnClUdOd it does      POt   in thOW3     portions hereinafter
pointed out.

              Seation 1 of the Bill provldeer

          *HeXQaftfir, when 8 diB&Ult~ ahdLl tWi88 b8t#8@lI
    - elPglW3~ aad Olg~lO~OeI il3 an induetw nhloh i8
    OtWMti8l to rutiOn         defenre, or where the am-
    PlOYer i8 WWating       a holrpital, pub110 uatllltf, or
    6 trMSQOTt~tf0~     8~8tePD,  b8fOr8 My 8tdk8 8&8U be
    iWZ8Eed in Of put intO MeOt        br 8Uch 8np;Loy8sa, 0~
    belox;.; mob 9Ji@Oyet,8 ehakl ba locked out by the
    wnployes, a UZFittOn uotiea ahall bs filed by auoh
    WJ?1WW       OX W@lOYW, a8 t&S Ua88 ItIEr   be, Wit& the
    &JWltJr Cl8rk Of the 00Unty where the isdU8t~ 18
     aitUh&       68   WSU   80   Wita,   the   r8&3p8iltiYa   SOuatg
    olerka of all othar oountiea in rhloh luah fndwtry
    OjWX8t~a it8 bLUiOslS, if eplr, aad t&9 mat8 18
    affroted by 8Wh di8pUtb. Swh aotloe by thr ea-
    QlO 8W dlau. state that it i8 th8 pUl?QO88 Uf rtrah
    OLUp
       % ,yseS to alter Upon 8 8trikm and atate the
    re8&wla and densanti, end euoh notfoe byth8        10Lofrr
    ohall atets that it ie the purpose Of maof&Qm#     Or8r
                                                    UDae
    to OlOSe h&8 burinsaa fmd 10&t Out the mqWpw8 Sod
    g ive th sr ea 8o athareror.
                        a        SJo lw&  etr lk ,ahall
                                                   a
    be entered tnfn and no ruoh lo&out Uua3.L be at&
    erfeotiwt, untlf after the ;trpfbe oi not loasp thar
    l&&r &I~8f~8l Wb tdt8l’ fih8 tUtng ai:Sri6R4tiW
    or notiosr wit& the COW&~ Clerk ot County Cloek#
    aa hersia prorldad. Guoh aotide v&on ifl6d with the
    countg clmk *br31 be paat04 br bia in a publlb
    pl.aoe ln the anart house and 8hal.X be releaaetl to
    the ~reaa.

          *Any atrtke whiah       be called tn +LolatL+Ba
    of~thir eectj,on aall be  “g eared to bs an i.~aiW
    etxl)rC,end sag lookout whioh 8hau be IYLb.in
    violation or thlra rreotlon @ha&l be UOWd    t0 be (111
    ill.egaI,lookout, aab. anr peraoa aatfmg br hiruilfv
    or 68 a mnnb.rr Of aw grOUp Or =%~='tf-r         w
    acta    b aoases& aith B%%O OE POFB Othw Pw8Qn*a
    a0   ahall knowingly great say ikid. or aaai6t8m* ’
    tQ any p*rson sDgeged in anp auoh ille@      rtrib*
    03 -7    euoh- iL1eeaL lookmat, hall  be ssutltr a 6
    &&m-r,          ati upon oonvlotion thereof t@mlt be
     Hon. iv. 0. Reed - pagI3 3.




     punished by a fine of not leea than One ThOU8md
       ~l,OOO.OO Dolbrrs, nor more tiban :ave Thousand
      lo5,000.00 j Dollare, aud eaoh day 8UOh aid or
     assistance ie oontinued shell ooastitute a separate
     orrennro. The provisions of thie sactlon 6hal.J.not
     app2.y to employees of railro8ds or the management
     OS r81lroade who am under tha jurf8dlation of the
     Federal Hailway Labor Aot.*


           As a oonditian preoethat to t&t3operation of seotion
1 ai the Bill, it i8 nao=aeary that *a d&sputa ahall ariaa
between en s?dQloyer and amployea8~.  The tana ?dis ta bstwomn
an employer and employeaaW fa not defined. The Bi p"    1 doea aOt
pride   that the dfapute between the employer and emgloyeaa
ahaU be a labor dispute concerned with working hours or aan-
ditiano or rates of pay, nor doe8 the Bill apsoify the number
or propOrtion of emgAoyees who must be engaged in a diap@ie
with the employer in order to mnkc the Bill oparativsr A8 tha
     is now writtan a dispute betaem l
I3iJ.l                                  amployar and employees*
will oonos5.vabl.yexist within the manti(s or the Aot whm an
amployer or numeroue employees bsooma inv0av0a    in 8 diapu$e
with a rolstively small number of hia employees oonoernlng
a matter whioh nay or inay not have relation to working     ooaM.-
tionr hours, or rata8 of pey in the employer18 buelnaaa.           Oa
tha other hand, it mui bo plm~aibilq argued that tha Bill      aon-
tOI@8tlJ8 thet a dieputo i&u&4 aXi8t between an employer and
    of his amployser wit&out eroeption.   In therae m,apeotr
8sotion 1 oi iiou5e Sill 746, ic our opinion, in tuo vsgua, gem-
era1 and indaflnlts to be valid or enforceable.

          The Bill by its term8 A8 aonffned to hidWtxd.e8
%aantial   to E;atiocal D&enee or Prhars the ampkJy6r ia OparS8iag
a hoepital, publfo utility, ST a trt~4caportationsyatam*+ ai
definition is cont*ineU in the oil&l pL8 to what eoastitutea,
Wtthin the waning  of the Ad,, an iSldUUtry 4WWS&31    t0 &XtiO3Ial
hf.en0e. I* requires no argument to demonstrate that there a8D.
6d Qcms;b~ &X38 id,& % wiba diffW%IlCl‘ Of OQtlliOn QS t0
which in&uatpies 5.nTexas e-e or are not '@eSsential" ta N~ti~~l
h3?nB~.'   Numerous industries in Tsiterrasa oertaialg perform%3
*z-tat    part8 in the Batic3nal Defense Pro&Tam but we bali*v*
00 jut&e, jwy or layman aan with eractnstm e%ate the indu%tsir8
&?A. w. 0. Reed - Page 4.




           Seatton 1 es quoted rurtbsr grovider fop the “ii-
Or wPftt85 notice wfth ths County Clerk by euoh 0rqplO~n00 Or
8~~10 er @iv the 0~80 may be* for a pm-led or at least 0ixm
day8 i;orem RAYnrtrilce* or *laok~ut* shall be nurd0 0rre0tlr0.
Th0 tOX@8 *strike" find "lOOk0Ut" are not d0ffa0d. !&0 Bill
dO00 not stata what in roswrt by the  term "maah saplOy0sa Or
Omployerw.   cwtli0ting lnt0rpretation0 0an logi~axiy be
mabe of this previiaion of t&e Bill. It ia poral~0 th0
inta7it is that only those esnployoae that apta aotirrly
IA dlsputs with an e4nployer 6re rapo;tred to ril6the
or it uun a8 legloally b0 oontand& Chat tJ& porfrton ia
intended tQ L'OQUbbj&& OIi@O$'fJeS*iho ~I?O~O8@t0 ,rtdks t&3
rile notioo theraof..

           SeotLoii 1 in it8 final paragreph prrovlU%les
                                                      thet ary
*mtPike eaxleb~ or any "lockout made" in vtolatiba or 3e0t1oA
1 rhall be deemed*an iUe(gal %trike* or an aillOgal lookout**
The p~%notptmle M&a a0tualS.y bdag about anil auwg(, intko
strike tar leekout ~PQ net punished. Them rho knorrU&        rent
any aid or aeaistenoe to any porsan sngFaged in mar rub iB-
l-al rtrike or lookout are pMl8hm¶ bf the ail& whdah pro-
vider met tk4g shall be 6U.W Of a ari8dubsanOr and upon
oonrlotion shall be rlrmdnot 108s t&en $l,OOQ.oO nQr 5Or0
than @,QQQ.OO for eaoh day SU0b Pi6 Qr 6S0i8t-00     iU OOA-
tiAU4d.
xon. w. 0. Beed - Page 5.




           It hao been uniior&J held that l%we, to be
v%Ud, mist rs;;ulm the &tpe treat&sat of all who are'ti
like oircufaetanaer and cOAditioAs. satourr v. Btats
289 6. W. 1072, Yck Wo V. EZopkine,118 U. 6. 356, 30 l!. kid.
22.01 COmuy    V. u@Q seWer’l?UbliU Eje~+Vii~  00.. m v, S.
54o, 46 L. a;d. 679.  We believe Se&ion 1 of IIowa Bill
746 ia Toid~6 ummrorceeble,      as new dr%wn, beoauee it
leaves unpunished the prlnci ~ln in R eGrike or lockout
while pmridin$ aev~re punfs L ent for thone who bnly ei4
and aeeiet the prinolp%ls. Furthermore, the ctharaoter or
aid Or aosistanoe to an miploye4 or tsaployerneueasery to
constitute a violation 0r t&s hot is nowhere dsrlned and
is not d%finitsly rateted in the Bill. Xt is not provided
thet the aid or aaeiataaos shall be in %id oi the pro-
hibite strike or lcakout but apparently w       rid or aesiotancs
to an 0rrwuAg    mnployex or 61~ loyee, whether or not it bear8
eny relation to the strike or Eeokout, irr 4eeslarsd to br
unlawhkl.   Iuthis reepeot we believe Seotiaa 1 M.&I te
define with 6uiPiolant certainty and defialtenees sop punleh-
eblo arJ,bvaund,aa d.rrwA, is wlttnfar0cPable.

              Bectien   2 provideas

    ,          "XII all e%%ee where diaputea sxiet between
         employerr, end eaployoea, it ehall be uul%wit& to
         have tame then two (2) p4rsozu on pi&et dutyet
         any entranoa to s plaoe or bulldin& where a labor
         dirf i0ultt exista. ~n~r pw3f.m guilty Or violating
         thie ssction, or ang p6reon or 9rgaPfzatfon guilty
         of abettin& or aiding otihersto VloheQ thlr #eation,
         shell be guilty or a aied4mvmor     and upon aoWo-
         tien thexeof 6hal.lbe pashed     by % tine of not lee8
         than ihe Etirsd (WQ.00)      DOUWS,    AOr ~twe than
         OnQ Thouoend ($l,SOO,OO) Dollars, and 6aob dq
         au& violation of this motion shall 0OntiAua sh6l.l
         aOnrrtitUt0 A SegCWi3tB OifOAiWs”

          It ir observed that S60tion 2 by its   tW   i6 AQt
ezpreeely 1Faited to iaduetslee eaeentLal to Zlational Def%IWe
or to ho&tale,   publio utllltise end trenSpHt*tkQn   efet@%er
&       exatioa    or the fill as B whole imluding    fto aap%ton
Q-a      not 4ntirgQ    rBtpo*e d0Ubt as td induatsiee tAtQPde4 tO
Hon. I+‘.0, Xeed - Pa&e 6.



 be oovered fn Ss0ticm 2. The m%a,ning;02 the teriaa “labor
,d.Wficultieaa or mdisput%r b%ta%%n employere and employees*
 ie not defined. It is not ale&r whether the Dill intends
 to make croninal the ect,oi peaaeful picketing by all
 p%r%ous in 8x0666 OS two, or w$sther the Bill 1% dtiooted
 solely at the organization or petieon who auppliles pickets
 IA exeem of two in nurabsr. Xf the Bill intend% to lpeke .
 or&minal the aat of picket-    by a3.l exoe t tuo employee%,
 whioh two employees my legduy picket? Br three pioketa
 are resent, whioh one ia guilty? Bouse Bfll 746 doer not
       de the fmewer. Or if Pleot5.an2 ie..dlrslobed
 pror Ip                                             eol%ly at
 the organiastion  furnirhlng the giokets, what is the result
 if nor8 than one organizetfan undertakes to oupply pioketr?
 I&y eaQh organization eupply two pioket8, or if a total
 of only two piokelw are permitted rs&wdlese of the number
 OP srgenieationr, whioh or@nilratioa is p%rmitted the piti-
 lege OZ having, two pioketr, end to whiah organiaiation P8
 that privflege denied? The BIU doe% not %eyI
           The right of a pewma        to pioket in a peaceful
mmmr a buslneee aetoblirhmatt a,twhich he ir OF wail formmly
employed haa reoently b,oan reannounced by the Unitad St&or
Supsmu Court in three oa%e%* lirosrie8~F%d%ration. ar hbor
v. Gwhtssg,,
           85 2, Ed. 313, W&man   Drlv6rs ‘unionvi Ysadoaioop
Dairies, 85 L. Ed. 497, and Thoznhlll v+ n;labaoa, 310 U. 8.
66, & t. Xd. 209).    Kn the flr%t oitod eaee, th% &Ipr~te
Court had before It the queatton of the oon8titutionaUty
0f an i.njus~~Dian &o6woeof an UUnolr   CquFt wh&obin lffsat
nscrd.ned   the nwimberrof a Labor union Mm    ~iaetullg
piek~t5a& an employer*8 establimhmmt.    S’he Court in ho~diIU$
the inju~otiOA  inval&d asr ~OhCf~cr   of the           $~w@AE   Oi   UpO%‘Sh
%nd &a. pret%%as ek%ua%a of the ,hW#titUti@Il            MidS

          *thn are asked to au#tgPn a deeme whioh for
     purporsr, oi thilr oaae aewrt8 am the eomman 3.m
     of a at&a   that tbsre u(u1b6 09 'peaO'~,hrt R%‘-+
     j.ng or   paacaeful pereuaeioa*    in   selatlon     *Q arUr
     diepute betw%%n an employee and a trade Wian
     ~~86                  own eapl~y%%a ar6 in contra-
            th% cungloper~*s
     repay with him.




     ~~~blelas thrown up iby~d%rn Isiduatry end to pre-
     eerve the peace 1% %xiomtticrl But not efe~ the%%
                   era em unfettersd by the requlrerasnta
     i$g$$%.i?~      kQht%.    The %,aope of the Fourteenth
     JLmsndtaentis rmt confined by the notion of a d-
                  regarding the *ii58
                  @I industrial
Hon. W. 0. Bead - %'~a 7.




     rant t0 their   intoreaia,            be barred baga&m
     of oowern for the eeimemlofnteraeta againrt w&ioh

    Of II Union sight, without 8peoial ltatutory au$&ri~
    tion by a State,     m&oablcnom the faota of a labor dispute,
    for freedom of a eoh la uarantsed by t&a Federal
    Constitution.  8 -LA    v. T&r   Layer6 Protetetiro UAC~A
    ,OlUS 466, 478, 81 L. Icd. l229, 1236, 57 9. Qt. 857:”

          The lieadowiwor and ThorAhill 4~olaN~a, rupra, are to
t&i darn00fSeot. That ia,tkey l.fia?nthe rule fo be that a
rtatute or ootwt dmmos whioh opmratra to ditprtm on oaployoe oi




         “Xt shall be unlawfti for ev perron by tha u8*
    Qf foroe or Vb3leAOe, or Chm@b Gf the uam Of fOXO8
    OP riolens*, to attesqtto preventuky pws;ool  froa
    engaging in any lawful voaatiun within this State.
    by personguilty or riolatiag tafa reotloti shall be
    beand 6tdlty of % ieiOAy, snd U&WA OOAViOtfW
    thereof a&LA be punished by 0oniin@&eAt b the Stat8
    Penitenti~    for not lees than On* (1) paw, ll0T
    awe than two (2) years.”
                                                                    438




desire Our opinion on c3.l.conetitutlonal   queetton8 raised
by the subatenos of the Sill.

          It ia 3uT 0 iniOn that tho LagisLsture i8 without
oomtltutiunc;l Pruthor Plit, by simpb req&idng  the givl.ai#
of B 60 day r;otioe a8 cr proraqtieite to the l.qgsll.tyof a
@trike or lookout, to suspend the legal   right of snployger,
for Jwt  aauso to q.Uit their eS@.o~aait SW       or in grotqm,
or the legal rb ht of an employer, for Just @aWe,    to &me   hia
busimaa  and leak out hi8 egployeea.

           In Bheohen 'vb Levy, 2L5 ti. X. 229, afrimmd 236
8. 'tl,900, the Della Court of Civil &pp~&r $n ho&Qina that
tho &%:a     of e l&Or unicm ocmld not be enJolard from
leaving th8 employemit et plaintitS aoidr
                                           .~
                                                441




Eon. k?. 0. Reed - Pago 12.




                &E’PROPED~R   21,   1941